United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rochester, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-798
Issued: July 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 15, 2006 which denied her recurrence
of disability claim. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing on
or after February 1, 2006 causally related to her accepted June 21, 1981 employment injury.
FACTUAL HISTORY
On July 8, 1981 appellant, then a 25-year-old letter carrier, filed an occupational disease
claim alleging an injury to her left knee when she fell while delivering mail on June 26, 1981.
On June 21, 1982 the Office accepted appellant’s claim for inflammatory left knee effusion and
fracture of the distal left condyle. Arthroscopy was performed on October 7, 1981.

On August 31, 2006 appellant filed a claim for a recurrence of disability that began on
February 1, 2006. She alleged that her condition had been ongoing since 1981 and that her
present condition was related to her June 20, 1981 injury because she fell twice within one week
on June 20 and 26, 2006. Appellant noted that the claim was for medical treatment only. The
employing establishment stated that she was separated from the employing establishment at the
time of the alleged recurrence.
In a September 8, 2006 report, Dr. Allen D. Boyd, Board-certified in orthopedic surgery,
diagnosed severe degenerative joint disease of both knees and stated that he believed appellant’s
condition was caused by an employment injury as the “left knee favoring articular femur
fracture.” He also opined that appellant would require total knee replacement before returning to
regular employment.
In a September 20, 2006 letter, appellant described her falls on June 20 and 26, 2006
which contributed to her 1981 injury.
In an October 4, 2006 letter, the Office requested additional evidence from appellant to
support her recurrence claim. Appellant responded on October 12, 2006, addressing her work
history and noting that she was terminated in August 1981, reinstated on October 2, 1982 and
resigned on December 3, 1989. In response to the Office’s question about other injuries which
affected the same part of the body, appellant stated that she tripped and fell on her right knee in a
fall during 1996. She stated that her pain has been ongoing for many years and that she was
doing her normal duties when she suffered a recurrence.
The Office received medical documentation, including a July 13, 1982 orthopedic
consultation from Dr. James Burke, treatment notes from Dr. Burke dated July 13, 1982 through
November 5, 1987, visit notes from Dr. John Devanny, Board-certified in orthopedic surgery,
dated July 8, 1992 through September 17, 1996 and evaluation notes from Dr. Boyd dated
February 1 and August 14, 2006. On June 27, 1986 Dr. Burke noted that appellant “wishes to
keep the details of the automobile accident separate from the left knee problems.” On
February 1, 2006 Dr. Boyd stated that appellant told him she has had pain in both knees for many
years.
By December 15, 2006 decision, the Office denied appellant’s claim on the grounds that
the evidence of record did not support that her claimed recurrence was related to the accepted
1981 injury.
LEGAL PRECEDENT
In this case, appellant has the burden of establishing that she sustained a recurrence of a
medical condition1 on February 1, 2006 causally related to her July 8, 1981 employment injury.
This burden includes the necessity of furnishing medical evidence from a physician who, on the
1

Recurrence of medical condition means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage. Continuous treatment
for the original condition or injury is not considered a “need for further medical treatment after release from
treatment,” nor is an examination without treatment. 20 C.F.R. § 10.5(y) (2002).

2

basis of a complete and accurate factual and medical history concludes that the condition is
causally related to the employment injury and supports that conclusion with sound medical
rationale.2 Where no such rationale is present, the medical evidence is of diminished probative
value.3
Office regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition
resulting from a previous injury or illness without a new or intervening injury.4 In order to
establish that her claimed recurrence of the condition was caused by the accepted injury, medical
evidence of bridging symptoms between her present condition and the accepted injury must
support the physician’s conclusion of a causal relationship.5
ANALYSIS
The Office accepted that appellant sustained an inflammatory left knee effusion and
fracture distal left condyle on June 21, 1981 as a result of her federal employment. Appellant
was reinstated and returned to work on October 2, 1982. She resigned from her position on
December 3, 1989. At the time of the alleged recurrence of disability appellant was not working
for the employing establishment or any other federal agency. Her statements to the Office noted
that she fell on June 20 and 26, 2006.
The medical evidence submitted in support of appellant’s February 1, 2006 recurrence
claim includes treatment records from Dr. Burke and Dr. Devanny. Dr. Burke’s notes cover the
time period July 13, 1982 through November 5, 1987. Dr. Devanny’s notes are for the time
period July 28, 1992 through September 17, 1996. The records of both physicians address
appellant’s condition for time periods prior to the claimed recurrence in February 2006. This
evidence is not probative evidence as to appellant’s condition in February 2006 and as it is more
than 10 years old and not germane to appellant’s condition in 2006.
Dr. Boyd’s recent treatment fails to include a complete medical and factual history. On
September 8, 2006 he merely noted that appellant had degenerative joint disease of both knees.
Although Dr. Boyd stated that appellant would need total knee replacement, he did not address
how her injury in 1981 caused or contributed to any recurrence of her medical condition in 2006.
His notes do not address whether appellant’s current condition is causally related to the original
employment injury and, therefore, are of diminished probative value. While Dr. Boyd’s notes
are evidence that appellant experienced knee pain in 2006 there is no opinion as to how her
current condition is related to the 1981 injury. There is no rationalized medical opinion about
the causal relation between the original accepted injury and the claimed recurrence.

2

Ronald A. Eldridge, 53 ECAB 218 (2001).

3

Albert C. Brown, 52 ECAB 152 (2000).

4

20 C.F.R. § 10.5(x).

5

See Ricky S. Storms, 52 ECAB 349 (2001).

3

A recurrence of disability is caused by a spontaneous change in a medical condition from
a previous injury without a new or intervening injury. Appellant filed for recurrence 25 years
after her initial claim and after she sustained additional falls and traumatic incidents. In her
letter, appellant alleged that her knee pain has been present for many years. There is no medical
opinion of record relating appellant’s medical condition in 2006 to the accepted injury or which
explains how her 2006 condition is related to the accepted injury, rather than her subsequent
nonwork-related injuries. There are at least two such incidents contained in the record. On
October 12, 2006 appellant mentioned that she fell in the fall of 1996. Additionally in
Dr. Burke’s treatment note on June 27, 1986 states that appellant “wishes to keep the details of
the automobile accident separate from the left knee problems.” Appellant has not established a
spontaneous change in her accepted condition.
The Board finds that there is insufficient medical evidence to demonstrate how
appellant’s current condition is causally related to her previous 1981 knee injury of inflammatory
left knee effusion and fracture distal left condyle.
CONCLUSION
Appellant has not met her burden to establish that the claimed recurrence of disability is
causally related to the original injury.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

